J. J. Hitson, plaintiff below, filed suit June 20, 1911, in the county court of Nolan county, against the Kansas City, Mexico  Orient Railway Company of Texas, and the Kansas City, Mexico  Orient Railway Company, for alleged damages in the sum of $822, with interest, on a shipment of 45 heifers, 2 bulls, 2 horses, and 269 cows, from Sierra Blanca, Tex., to Clinton, Okla., December 19, 1910, via lines of the Texas  Pacific Railway Company and of the plaintiffs in error, defendants below. The Texas  Pacific Railway Company was not a party to this suit.
Practically, the same assignments of error are presented and the same conditions shown in this case as in the cases of No. 8132, Kansas City, Mexico  Orient Ry. Co. of Texas et al. v. J. G. Imboden, 176 S.W. 900, and No. 8133, S. B. Hovey  MI. L. Mertz, Receivers, v. Halsell-Arledge Cattle Co., 176 S.W. 897, this day decided by this court, the opinion in the first case by Mr. Chief Justice Conner, and in the second case by Mr. Justice Dunklin; and it is the judgment of this court that, for the reasons given for this court's action in those two cases, in so far as they are applicable in this case, and they are so in the essential particulars, the judgment of the trial court should be reversed, and the cause remanded, and it is so ordered.